Citation Nr: 0721051	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-10 846	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to initial higher ratings in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to April 11, 
2006, and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection and assigned an initial 30 percent disability 
rating for PTSD, effective April 12, 2002.  In a February 
2005 statement, the veteran expressed disagreement with the 
initial 30 percent rating assigned, and requested a Decision 
Review Officer (DRO) conduct a review of the July 2004 
decision.  By a January 2006 decision, a DRO continued the 
initial 30 percent rating for PTSD.

In a May 2007 rating decision, the RO granted an increased 
rating for PTSD to 70 percent, effective April 11, 2006.


FINDINGS OF FACT

1.  By a May 2007 rating decision, the RO granted an 
increased rating to 70 percent for the veteran's service-
connected PTSD disability, effective April 11, 2006. 

2.  In June 2007, prior to the promulgation of a decision in 
the appeal, the Board received correspondence signed by the 
veteran indicating that he wished to withdraw his appeal of 
initial higher ratings of his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of entitlement to initial higher 
ratings for service-connected PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c).

In signed correspondence received by the RO in Winston-Salem, 
North Carolina, which the RO then forwarded to the Board in 
June 2007, the veteran indicated that he was satisfied with 
the ratings assigned his PTSD disability and that he wished 
to withdraw his appeal.  This correspondence, signed by the 
veteran, shows that the veteran is satisfied with the ratings 
he received for his service-connected PTSD and that he no 
longer wishes to assert a claim for initial higher ratings.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has essentially 
withdrawn the issue involving entitlement to initial higher 
ratings for service-connected PTSD.  There effectively 
remains no allegation of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal as to this matter.


ORDER

The appeal as to the claim for initial higher ratings for 
service-connected PTSD is dismissed.


		
DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


